





THIRD AMENDMENT dated as of August 3, 2016 (this “Amendment”), to the REVOLVING
CREDIT AGREEMENT dated as of October 15, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among OM ASSET MANAGEMENT PLC (the “Borrower”), the LENDERS party thereto and
CITIBANK, N.A., as Administrative Agent (the “Administrative Agent”).
WHEREAS, the Borrower and the Lenders party hereto, constituting the Required
Lenders, desire to make certain modifications to the Credit Agreement as
provided herein.
NOW, THEREFORE, in consideration of the above recital and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1.Defined Terms. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Credit Agreement.
2.Amendment of the Credit Agreement. Effective as of the Amendment Effective
Date (as defined below), the Credit Agreement is hereby amended as follows:
(a)The following definitions are added in the appropriate alphabetical order to
Section 1.01 of the Credit Agreement:
“Landmark Acquisition” means the acquisition of Landmark Partners by the
Borrower pursuant to the Landmark Acquisition Agreement as in effect on the
Third Amendment Effective Date.
“Landmark Acquisition Agreement” means the Purchase Agreement dated as of June
13, 2016, by and among Landmark Partners, LLC, OMAM (2016 Newco) LLC, OMAM Inc.,
LMRK Intermediary, Inc., the Sellers named therein and the Seller Representative
named therein, as such agreement may be amended, amended and restated,
supplemented or otherwise modified prior to the Third Amendment Effective Date.
“Landmark Credit Agreement” means the Fifth Amended and Restated Loan and
Security Agreement dated as of May 27, 2014, between Landmark Partners and
Silicon Valley Bank, as amended by the First Loan Modification Agreement dated
as of March 31, 2016, as such agreement may be amended, amended and restated,
supplemented or otherwise modified prior to the Third Amendment Effective Date.
“Landmark Partners” means Landmark Partners, LLC, a Delaware limited liability
company.
“Landmark Partners Closing Date” means the date on which the Landmark
Acquisition is consummated pursuant to the Landmark Acquisition Agreement in
effect on the Third Amendment Effective Date.









--------------------------------------------------------------------------------





“Third Amendment Effective Date” means August 3, 2016.
(b)The definition of “Change in Control” in Section 1.01 of the Credit Agreement
is amended to read in its entirety as follows:
“Change in Control” means (i) any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder), other than the Permitted
Owners or a group consisting solely of Permitted Owners, shall acquire or hold,
directly or indirectly, beneficially or of record, Equity Interests of the
Borrower representing more than 50% of the aggregate voting power represented by
all issued and outstanding Equity Interests of the Borrower, (ii) less than a
majority of the members of the board of directors of the Borrower shall be
individuals who are either (x) members of such board on the Closing Date, (y)
members of the board who are appointed by Parent in accordance with the terms of
the Shareholder Agreement or (z) members of the board whose election, or
nomination for election by the stockholders of the Borrower, was approved by a
vote of at least a majority of the members of the board then in office who are
individuals described in clauses (x) or (y) above or this clause (z) or
(iii) any “Change in Control” (or similar event, however denominated) of the
Borrower as defined in any agreement or instrument evidencing or governing
Indebtedness (other than Non-Recourse Seed Indebtedness) or obligations in
respect of one or more Hedging Agreements, of any one or more of the Borrower
and its Covered Subsidiaries in an aggregate principal amount exceeding
$50,000,000 shall occur. For purposes of the preceding sentence, the “principal
amount” of the obligations of the Borrower or any Covered Subsidiary in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Covered
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.
(c)The definition of “Incremental Commitments” in Section 1.01 of the Credit
Agreement is amended to read in its entirety as follows:
“Incremental Commitments” means, with respect to any Lender, the commitment, if
any, of such Lender, established in accordance with Section 2.19 pursuant to an
Incremental Facility Agreement, (a) to make Loans and to acquire participations
in Letters of Credit hereunder, (b) to make revolving loans as part of a new
tranche under this Agreement, or (c) to make term loans, in each case expressed
as an amount representing the maximum aggregate permitted amount of such
Lender’s Credit Exposure (or an equivalent amount in the case of clauses (b) and
(c)) under such Incremental Facility Agreement.
(d)The definition of “Material Indebtedness” in Section 1.01 of the Credit
Agreement is amended by deleting the text “$10,000,000” and replacing it with
the text “$50,000,000”.
(e)The final parenthetical in clause (a) of Section 2.19 of the Credit Agreement
is amended to read in its entirety as follows:


2







--------------------------------------------------------------------------------





“(it being agreed that (x) any Lender approached to provide any Incremental
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Commitment and (y) any such Person that is not a Lender must be an
Eligible Assignee that is reasonably acceptable to the Agent and, to the extent
applicable, each Issuing Bank)”
(f)Clause (b) of Section 2.19 of the Credit Agreement is amended to read in its
entirety as follows:
“(b) The terms and conditions of any Incremental Commitment and other extensions
of credit to be made thereunder may be (i) identical to the terms and conditions
of the Commitments and Loans and other extensions of credit made hereunder, (ii)
in a separate tranche of revolving loans and commitments or (iii) incurred in
the form of term loans, in each case as agreed by the applicable Lenders.”
(g)The last sentence in clause (c) of Section 2.19 of the Credit Agreement is
amended to read in its entirety as follows:
“Each Incremental Facility Agreement may, without the consent of any Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable judgment of the Agent, to give
effect to the provisions of this Section 2.19 (including to evidence a separate
tranche of revolving loans and commitments or term loans).”
(h)Clause (d) of Section 2.19 of the Credit Agreement is amended by adding the
following to the beginning of the clause:
“In the case of Incremental Commitments described in Section 2.19(b)(i),”
(i)The first sentence in clause (e) of Section 2.19 of the Credit Agreement is
amended to read in its entirety as follows:
“On the date of the effectiveness of any Incremental Commitments described in
Section 2.19(b)(i), each Lender shall be deemed to have assigned to each
Incremental Lender holding such Incremental Commitments, and each such
Incremental Lender shall be deemed to have purchased from each Lender, in an
amount equal to the principal amount thereof (together with accrued and unpaid
interest), such interests in the Loans and participations in Letters of Credit
outstanding on such date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Loans and participations in
Letters of Credit will be held by all the Lenders (including such Incremental
Lenders) ratably in accordance with their Applicable Percentages after giving
effect to the effectiveness of such Incremental Commitments.”


3







--------------------------------------------------------------------------------





(j)Section 6.01 of the Credit Agreement is amended by deleting the “and” at the
end of clause (i), replacing the period at the end of clause (j) with “; and”,
and adding a new clause (k) immediately after clause (j) to read as follows:
“(k) Indebtedness of Landmark Partners pursuant to the Landmark Credit Agreement
in an aggregate principal amount not exceeding $15,000,000 at any time
outstanding; provided that (i) such Indebtedness has recourse solely to the
assets of Landmark Partners and its subsidiaries as of the Landmark Partners
Closing Date and not to any other assets of the Borrower or any other Covered
Subsidiary and (ii) such Indebtedness is not Guaranteed by the Borrower or any
other Covered Subsidiary (other than Landmark Partners and its subsidiaries as
of the Landmark Partners Closing Date).”


(k)Section 6.02 of the Credit Agreement is amended by deleting the “and” at the
end of clause (e), replacing the period at the end of clause (f) with “; and”,
and adding a new clause (g) immediately after clause (f) to read as follows:
“(g) Liens on any property, rights or assets of Landmark Partners and its
subsidiaries as of the Landmark Partners Closing Date securing Indebtedness
permitted under Section 6.01(k); provided that such liens extend only to the
property, rights, and assets of Landmark Partners and its subsidiaries as of the
Landmark Partners Closing Date and not any other property, rights, and assets of
the Borrower or any other Covered Subsidiary.”


(l)Section 6.08 of the Credit Agreement is amended to read in its entirety as
follows:
“The Borrower will not agree to or permit any amendment, modification,
suspension or waiver of any provision of any documents relating to the
organization of the Borrower or any Covered Subsidiary, of any agreement or
instrument evidencing or governing any Material Indebtedness, of the Landmark
Credit Agreement or of any Parent Agreement that materially impairs the
creditworthiness of the Borrower or is adverse in any material respect to the
rights or interests of the Lenders hereunder.”


(m)Section 6.09 of the Credit Agreement is amended by deleting the text “and”
immediately preceding clause (i)(E) and adding the following immediately
following clause (i)(E):
“and (F) restrictions and conditions under the Landmark Credit Agreement as in
effect on the Third Amendment Effective Date (but shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition),”


(n)Section 6.10 of the Credit Agreement is amended to read in its entirety as
follows:


4







--------------------------------------------------------------------------------





“The Borrower will not, and will not permit any Covered Subsidiary to, enter
into any Hedging Agreement, except for Hedging Agreements entered into (i) to
hedge or mitigate risks to which the Borrower or such Covered Subsidiary has
actual exposure and (ii) not for speculative purposes.”


3.Representations and Warranties. To induce the Lenders to enter into this
Amendment, the Borrower represents and warrants to the Lenders that:
(a)    this Amendment has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower enforceable
against it in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);
(b)    before and after giving effect to this Amendment, the representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects on and as of the Amendment Effective Date with the same effect
as if made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they were true and
correct as of such earlier date; and
(c)    as of the Amendment Effective Date and immediately after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.
4.Effectiveness. This Amendment shall become effective as of the first date (the
“Amendment Effective Date”) on which the Administrative Agent (or its counsel)
shall have received (a) from the Borrower and the Lenders constituting the
Required Lenders either (A) counterparts of this Amendment signed on behalf of
the Borrower and such Lenders or (B) written evidence satisfactory to the
Administrative Agent (which may include a facsimile or other electronic
transmission of a signed counterpart of the Amendment) that such parties have
signed counterparts of the Amendment, (b) from the Borrower payment of all fees
and expenses required to be paid or reimbursed hereunder and (c) from the
Borrower true and correct copies of the Landmark Credit Agreement and the
Landmark Acquisition Agreement as in effect on the date hereof, in each case in
form and substance reasonably satisfactory to the Administrative Agent.
5.Effect of Amendment. Except as specifically stated herein, all of the terms
and conditions of the Credit Agreement shall remain in full force and effect. On
and after the Amendment Effective Date, all references in the Credit Agreement
to “hereunder”, “hereof”, “herein”, or words of like import, and all references
to the “Credit Agreement” in any other Loan Document or instrument, shall be
deemed to mean the Credit Agreement, as amended by this Amendment. Nothing
herein shall be deemed to entitle the Borrower to a waiver, amendment,
modification or other change of any of the


5







--------------------------------------------------------------------------------





terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement as amended hereby in similar or different circumstances.
6.Expenses.    The Borrower agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Amendment, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent.
7.Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
8.Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AMENDMENT.
9.Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single agreement. Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Amendment.
10.Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.






6







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers or representatives as of the
date first above written.
OM ASSET MANAGEMENT PLC, as Borrower,
By:
 
/s/ Stephen H. Belgrad
 
Name: Stephen H. Belgrad
 
Title: EVP & CFO



CITIBANK, N.A., individually and as Administrative Agent,
By:
 
/s/ Lisa Huang
 
Name: Lisa Huang
 
Title: Vice President





[Signature Page to OM Asset Management PLC Amendment]







--------------------------------------------------------------------------------





SIGNATURE PAGE TO THE
THIRD AMENDMENT TO THE
REVOLVING CREDIT AGREEMENT OF
OM ASSET MANAGEMENT PLC




Name of Institution: Bank of America, N.A.
By:
 
/s/ Rodney Beeks
 
Name: Rodney Beeks
 
Title: Assistant Vice President







[Signature Page to OM Asset Management PLC Amendment]







--------------------------------------------------------------------------------





SIGNATURE PAGE TO THE
THIRD AMENDMENT TO THE
REVOLVING CREDIT AGREEMENT OF
OM ASSET MANAGEMENT PLC




Name of Institution: Morgan Stanley Bank N.A.
By:
 
/s/ Cindy Tse
 
Name: Cindy Tse
 
Title: Authorized Signatory



For any Lender requiring a second signature line:
By:
 
 
 
Name:
 
Title:











[Signature Page to OM Asset Management PLC Amendment]







--------------------------------------------------------------------------------





SIGNATURE PAGE TO THE
THIRD AMENDMENT TO THE
REVOLVING CREDIT AGREEMENT OF
OM ASSET MANAGEMENT PLC




Name of Institution: Royal Bank of Canada
By:
 
/s/ Glen Van Allen
 
Name: Glenn Van Allen
 
Title: Authorized Signatory





[Signature Page to OM Asset Management PLC Amendment]







--------------------------------------------------------------------------------





SIGNATURE PAGE TO THE
THIRD AMENDMENT TO THE
REVOLVING CREDIT AGREEMENT OF
OM ASSET MANAGEMENT PLC




Name of Institution: Wells Fargo Bank, National Association
By:
 
/s/ Heidi Samuels
 
Name: Heidi Samuels
 
Title: Director



For any Lender requiring a second signature line:
By:
 
 
 
Name:
 
Title:









[Signature Page to OM Asset Management PLC Amendment]







--------------------------------------------------------------------------------





SIGNATURE PAGE TO THE
THIRD AMENDMENT TO THE
REVOLVING CREDIT AGREEMENT OF
OM ASSET MANAGEMENT PLC




Name of Institution: The Bank of New York Mellon
By:
 
/s/ Kenneth P. Sneider, Jr.
 
Name: Kenneth P. Sneider, Jr.
 
Title: Managing Director



For any Lender requiring a second signature line:
By:
 
 
 
Name:
 
Title:











[Signature Page to OM Asset Management PLC Amendment]





